DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/2021 has been entered.
 
Claim Objections
Claims 4, 8-9, and 13 are objected to because of the following informalities: 
Claim 4 recites “thecounting” which should read –the counting-- 
Claim 8 recites “thegenerated” which should read –the generated--
Claim 9 recites “ofinterest” which should read –of interest--  
Claim 13 recites “to which a contrast agent is”. Examiner believes this is mean to read --to which a contrast agent is administered—based on previously presented claim language.  Appropriate correction is required.


Claim Rejections - 35 USC § 112(a)
Claims 1 and 3-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In this instance, claims 1 and 13 recite the limitation “determining whether the histogram has center of gravity or not”. A person having ordinary skill in the art would not have recognized that the inventor was in possession of the claimed invention at the original time of filing because no examples of the center of gravity nor how to determine the existence of a center of gravity has been provided by the original specification. While there is literal support for the limitation in paragraph [0071] of the PGPub, the specification fails to sufficiently identify how to determine whether or not the histogram has a center of gravity nor how the presence or absence of the center of gravity would indicate an inflow of the contrast region being complete.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 1 and 13 recite the limitation “determine whether the histogram has a center of gravity or not, and determine whether an inflow of the contrast agent into the region of interest is completed or not, depending on presence or absence of the center of gravity in the histogram”. It is unclear what is meant by the limitation in view of the 112(a) interpretation above. Furthermore, It appears that all histograms would have a center of gravity, therefore, it is unclear how to determine if the histogram has a center of gravity. Finally, there is no instance where there would be an absence of the center of gravity, thus, it is unclear how to determine if the inflow is complete depending on an absence of the center of gravity.  For examination purpose, it has been interpreted that the center of gravity is an average or mean of the histogram and that any center of gravity of the histogram may be used to determine whether an inflow of the contrast agent into the region of interest is completed or not.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lazebnik (US 20120203112 A1) in view of Wiemker et al. (US 20120093390 A1), hereinafter Wiemker. 
Regarding claims 1 and 13,
Lazebnik teaches an ultrasonic diagnostic apparatus (at least fig. 3 (10)) and controlling method comprising: 
A transmission/reception circuit (at least fig. 3 (12, 14, and 16)) configured to repeatedly perform ultrasonic scanning to acquire image data ([0007] which discloses ultrasound frame data (i.e. image data) of an object (at least fig. 1 (30) and corresponding disclosure) to which a contrast agent is administered (Abstract which discloses contrast agent imaging and [0002] which discloses contrast agents are administered to the subject). 
And processing circuitry (at least fig. 3 (18 and 20)) configured to analyze dynamics of the contrast agent in a region of interest in the object based on the image data acquired by the ultrasonic scanning ([0065] which discloses analyzing contrast agent information (such as a rate or amount of change based on contrast agent response acquired at the different times),10 
wherein the transmission/reception circuit (14) performs the ultrasonic scanning at a frame rate or at a second frame rate lower than the first frame rate according to the phase of the contrast agent ([0040] which discloses the frame rate is 25-35 frames per second in the arterial phase and the frame rate is 5-10 frames per second in the portal phase). 
Lazebnik fails to explicitly teach wherein the processing circuitry is configured to analyze the dynamics of the contrast agent in a region of interest in the object by generating a histogram on pixel values in the region of interest, based on the image data acquired by the ultrasonic scanning, determine whether the histogram has a center of gravity or not, and determine whether an inflow of the contrast agent into the region of interest is completed or not, depending on the presence or absence of the center of gravity in the histogram. 

 analyze dynamics of a contrast agent in a region of interest in an object by generating a histogram on pixel values ([0036] which discloses frequency distributions (i.e. histograms) can be used to detect a shift and [0027] which discloses the perfusion information extractor may be arranged to detect a contrast agent inflow by detecting a shift in the histogram) in the region of interest, based on image data acquired,
	determine whether the histogram has a center of gravity or not ([0036] which discloses a mean (i.e. center of gravity) can be computed from the frequency distribution (histogram) and compared to determine the shift),
	and determine whether an inflow of the contrast agent into the region of interest is completed or not, depending on the presence or absence of the center of gravity in the histogram ([0037] which discloses detecting an inflow by detecting the shift. Examiner notes that in the presence of a shifted center of gravity it is determined that the inflow is not completed)
Examiner notes that while the system/method of Wiemker appears to be directed at images acquired by CT, Wiemker further discloses the method can be performed on images acquired by Ultrasonic scanning ([0027]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Lazebnik to include determining the presence or absence of the center of gravity as taught by Wiemker in order to determine when the contrast agent is in a portal phase (i.e. inflow state) accordingly. Such a modification amounts to a simple substitution of one known inflow determination for another rendering the claim obvious.

	The modified system would perform the method of claim 13.

Regarding claim 5, 
Lazebnik discloses the elements of claim 1 as previously stated. Lazebnik further discloses wherein:
The processing circuitry (18 and 20) is configured to analyze, based on the image data, at least whether the region of interest ([0028] which discloses comparison of frames occurs at a region of interest) is in a state where the contrast agent is in an inflow process ([0040] which discloses greater differences between frames when in the arterial phase and [0034] which discloses the arterial phase is when the contrast agent is rapidly flowing to a region. Examiner notes the arterial phase has been interpreted as the inflow process) or an inflow of the contrast agent is completed ([0040] which discloses the change between frames is less than the arterial and [0034] which discloses the portal phase when the contrast agent is perfused into smaller vessels into tissues/organs. Examiner notes this occurs when the in-flow phase is completed); and 
The transmission/reception circuit (14) is configured to perform the ultrasonic scanning at a first frame rate when the contrast agent is analyzed as being in the inflow process in the region of interest ([0040] which discloses as a result of the arterial phase, the frame rate is set to a level (e.g. 25-35 frames per second)), and perform the ultrasonic scanning at a second frame rate lower than the first frame rate when the inflow of the contrast agent in the region of interest is analyzed as being complete ([0040] which discloses in the portal phase, the frame rate is set to a lower level (e.g. 5-10 frames per second)). 

Regarding claim 10,
Lazebnik discloses the elements of claim 1 as previously stated. Lazebnik further discloses wherein, when the transmission/reception circuit changes the frame rate, the processing circuitry (18 and 20) is configured to display information to notify a user that the frame rate has been changed 

Regarding claim 12,
Lazebnik discloses the elements of claim 5 as previously stated. Lazebnik further discloses wherein the processing circuitry is configured to determine that the contrast agent is in an inflow process during an arterial predominant phase ([0034] which discloses the rapid flow to a region (inflow) during the arterial phase and [0040] which discloses determining greater differences between frames in the arterial phase), and determine that the inflow of the contrast agent is completed when transitioning from an arterial predominant phase to a portal predominant phase ([0034] which discloses the contrast agent is then perfused in smaller vessels and arteries into tissues or organs and [0040] which discloses the change between frames is less in the portal phase).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lazebnik and Wiemker as applied to claim 5 above, and further in view of Arditi et al. (US 20080228080 A1), hereinafter Arditi
Regarding claim 6,
Lazebnik teaches the elements of claim 5 as previously stated. Lazebnik further teaches switching to the first frame rate when in the inflow process ([0040] which discloses increasing/setting the frame rate when in the arterial phase (inflow process)). 
Lazebnik fails to explicitly teach wherein wherein, when executing a flash for sweeping out bubbles of the contrast agent in a scanning area while performing the ultrasonic scanning at the second 
Arditi, in a similar field of endeavor involving contrast enhance ultrasound imaging, teaches executing a flash for sweeping out bubbles of the contrast agent in a scanning area (at least fig. 1 (120) and corresponding disclosure) while performing ultrasonic scanning when the inflow of the contrast agent is completed ([0053] which discloses waiting until the contrast agent has filled the scanning area (i.e. after inflow) to apply one or more flashes in order to destruct (sweep out) microbubbles). 
Arditi further teaches that following the flash, an inflow of the contrast agent into the scanning area occurs ([0053] which discloses a flash applied to cause destruction followed by replenishment (i.e. inflow) of the contrast agent).
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Lazebnik to include a flash as taught by Arditi in order to perform observation of the replenishment (or reperfusion) of the microbubbles (Arditi [0004]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143).
Examiner notes that in the modified system, the ultrasonic scanning of Arditi would be at the second frame rate of Lazebnik since the inflow of the contrast agent is completed when the flash is applied. Examiner further notes that when the modified system of Lazebnik recognizes an inflow (replenishment) of the contrast agent, it would switch from the second frame rate to the first (i.e. frame rate during inflow).
It would have been further obvious to have modified the system to switch from the second rate to the first rate as the flash is executed in preparation for the inflow of bubbles caused by the flash. 

Regarding claim 7,
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lazebnik and Wiemker as applied to claim 1 above and further in view of Lee et al. (US 20090187106 A1), hereinafter Lee.
Lazebnik, as modified, teaches the elements of claim 1 as previously stated. Lazebnik further teaches wherein the processing circuitry is configured to generate a maximum intensity projection (MIP) image and displaying the generated image on a display (at least fig. 3 (20) and corresponding disclosure).
Lazebnik, as modified, fails to explicitly teach the details of a maximum intensity projection. 
Nonetheless Lee, in a similar field of endeavor involving contrast enhanced ultrasound imaging, teaches a processing circuitry (at least fig. 1 (18)) configured to  generate a maximum intensity projection image (abstract which discloses an image from the combination of the frames is formed and [0003] which discloses a combination is maximum intensity holding (maximum intensity projection)) 
Lee further teaches processing circuitry (18) is configured to generate maximum intensity projection information by holding a highest value of a pixel value for each pixel in a region of interest based on the image data repeatedly acquired by ultrasonic scanning ([0057] which discloses a maximum data with respect to data (e.g. PI of fig. 4. Examiner notes PI is a pixel) of the selected frames is selected (held) for each spatial location (pixel) of the region of interest); and 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Lazebnik, as currently modified, to include maximum intensity projection as taught by Lee in order to visualize the high luminance contrast over time ([0003]). Such a modification amounts to merely a simple substitution of one known maximum intensity projection for another rendering the claim obvious (MPEP 2143).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lazebnik, Wiemker, and Arditi as applied to claim 6 above and further in view of Lee and Takagi et al. (US 20130090557 A1), hereinafter Takagi.
Lazebnik, as modified, teaches the elements of claim 6 as previously stated. Lazebnik further teaches wherein the processing circuitry is configured to generate a maximum intensity projection (MIP) image and displaying the generated image on a display (at least fig. 3 (20) and corresponding disclosure).
Lazebnik, as modified, fails to explicitly teach the details of a maximum intensity projection. 
Nonetheless Lee, in a similar field of endeavor involving contrast enhanced ultrasound imaging, teaches a processing circuitry (at least fig. 1 (18)) configured to  generate maximum intensity projection image (abstract which discloses an image from the combination of the frames is formed and [0003] which discloses a combination is maximum intensity holding (maximum intensity projection)) 
Lee further teaches processing circuitry (18) is configured to generate maximum intensity projection information by holding a highest value of a pixel value for each pixel in a region of interest based on the image data repeatedly acquired by ultrasonic scanning ([0057] which discloses a maximum data with respect to data (e.g. PI of fig. 4. Examiner notes PI is a pixel) of the selected frames is selected (held) for each spatial location (pixel) of the region of interest); and 

It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Lazebnik, as currently modified to include maximum intensity projection as taught by Lee in order to visualize the high luminance contrast over time ([0003]). Such a modification amounts to merely a simple substitution of one known maximum intensity projection for another rendering the claim obvious (MPEP 2143).
	
	The modified system does not explicitly teach wherein the processing circuitry is configured to reset the highest value of the pixel value held for each pixel in the region of interest, when the flash is executed, however, it would have been obvious to a person having ordinary skill in the art before the effective filing date to perform another maximum intensity projection once the flash is executed in order to provide an updated projection to visualize the second inflow of the contrast agent, which occurs after the flash is executed. The second maximum intensity projection would use the maximum pixel value after the flashing. Examiner notes this second maximum pixel value is considered a resetting in its broadest reasonable interpretation. 

	Nonetheless, Takagi, in a similar field of endeavor involving contrast enhanced ultrasound imaging, teaches performing maximum intensity holding (maximum intensity projection) after executing a flash to sweep out contrast agent ([0005] which discloses flash replenishment imaging is used to produce a high sound pressure in order to destroy contrast agent and observing, via maximum intensity holding (maximum intensity projection), the sight of interest as contrast agent flows into it again). 
	
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lazebnik and Wiemker as applied to claim 1 above and further in view of Mine et al. (US 20180008232 A1), hereinafter Mine.
Lazebnik, as modified, teaches the elements of claim 1 as previously stated. Lazebnik further teaches wherein the processing circuitry (18 and 20) is configured to make a memory store the image data acquired by the ultrasonic scanning ([0045] which discloses a separate memory provided for storing frames of data). 
Lazebnik, as modified, fails to explicitly teach each time the transmission/reception circuit changes the frame rate or the volume rate, the processing circuitry is configured to store the image data in a different file. 
Mine, in a similar field of endeavor involving ultrasound control, teaches wherein a processing circuitry (at least fig. 1 (10)) is configured to make a memory (at least fig. 1 (18)) store image data acquired by ultrasonic scanning ([0080] which discloses the memory 18 stores the image data) ,  and each time a transmission/reception circuit (at least fig. 1 (11 and 12)) changes the frame rate, make the memory store the image data in a different file ([0080] which discloses storing the operation information of the ultrasonic apparatus with the image data and [0081] which discloses operation information includes change of an image quality and an image quality includes the frame rate. Examiner notes that in an instance where the operation information (e.g. frame rate) changes the processing circuitry would store the image data in a file, which includes the new operation information). 
. 

Response to Arguments
Applicant’s arguments with respect to claims 1, and 5-13 have been considered but are moot in view of the new grounds of rejection necessitated by amendment.
New 112(a) and 112(b) rejections necessitated by amendment. 
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793